Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Acknowledged Receipt
Applicant's arguments with respect to claims 13-16 filed 26 October 2020 have been fully considered but they are not persuasive.  
 	Applicant’s arguments with respect to claims 1-12 and 17-20 filed 26 October 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
	A Final Rejection is being issued in this paper with regards to Claims 1-20.

Response to Arguments
Regarding independent Claim 13, with respect to Stockman (US 7,619,420 B2), the applicant’s comment with regarding the lack of suggestion in Stockman for failing to teach two representations of a measurement is not persuasive because Stockman is used to show that it is already known in the art to have a first representation and a second representation of measured values (see Stockman’s 102 & 104 in Fig. 1 and column 2, lines 63-65). Thus Stockman’s first and second representations meet the limitation as claimed.

Claim Rejections - 35 USC § 101
The 101 Rejection with respect to claims 17-20 filed on 26 May 2020 are overcome by the amendment filed on 26 October 2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (JP-2002-202119) in view of Meta et al. (US 5,272,653).

	With respect to independent claim 1, Saito et al. disclose(s): an apparatus (Fig. 1) comprising a caliper (caliper shown in Fig. 1) configured to measure at least one physical dimension (paragraph 11); and a display configured to present a first representation and a second representation of the at least one physical dimension measured by the caliper (11 in Fig. 1 and paragraph 11), wherein a format of the first representation is different from a format of the second representation (paragraph 11), and the first representation is  simultaneously displayed with the second representation (Saito et al teaches displaying on a display of a caliper a first representation and a second representation of measurements  [11 in Fig. 1 and paragraph 11], but do(es) not appear to teach simultaneously displaying on a display a first and a second representation.  However, this functionality is taught in Meta et al. as explained below).
With respect to Claim 1, Saito et al. fail(s) to disclose the following italicized portion of Claim 1:  simultaneously displaying on a display a first and a second representation.  
However, Meta et al. teach(es) an apparatus (40 in Fig. 1) including simultaneously displaying on a display a first and a second representation (30 and 33 in Fig. 1 and column 3, lines 67-68).  Utilizing a simultaneous display allows for increased awareness of a measurement of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al., with the teachings of Meta et al., for the purpose of ease of visual verification of measurements of the apparatus.


	Regarding claim 2, Saito et al. further disclose(s): wherein the format of the first representation includes one of a decimal format and a fractional format (paragraph 11).

	Regarding claim 3, Saito et al. further disclose(s): wherein the format of the second representation includes one of a decimal format and a fractional format, and is different from the format of the first representation (paragraph 11).
	
	Regarding claim 4, Saito et al. further disclose(s): wherein the first format has metric units and the second format has U.S. units (paragraph 11).
	
	Regarding claim 5, Saito et al. further disclose(s): wherein the resolution of the first representation is selectable (14 & 15 in Fig. 1).

	Regarding claim 6, Saito et al. further disclose(s): wherein the format of the first representation includes a first measurement unit and the format of the second representation includes a second measurement unit, different from the first measurement unit (paragraph 11).

	Regarding claim 7, Saito et al. further disclose(s): further comprising: an electronics package that includes the display (11 in Fig. 1).

 	Regarding claim 8, Saito et al. further disclose(s): wherein the display includes a unit indicator (11 in Fig. 1).



	With respect to independent claim 17, Saito et al. disclose(s): a computer program product, encoded on a non-transitory computer-readable medium, operable to cause a data processing apparatus to perform operations (Fig. 5 and paragraph 14) comprising simultaneously displaying on a display of a caliper, a first representation and a second representation of a measurement provided by the caliper, wherein a format of the 5 first representation is different from the format of the second representation (Saito et al teaches displaying on a display of a caliper a first representation and a second representation of measurements  [11 in Fig. 1 and paragraph 11], but do(es) not appear to teach simultaneously displaying on a display a first and a second representation.  However, this functionality is taught in Meta et al. as explained below).


With respect to independent claim 17, Saito et al. fail(s) to disclose the following italicized portion of Claim 17:  simultaneously displaying on a display a first and a second representation.  
However, Meta et al. teach(es) a computer program product (Fig. 1) including simultaneously displaying on a display a first and a second representation (30 and 33 in Fig. 1 and column 3, lines 67-68).  Utilizing a simultaneous display allows for increased awareness of a measurement of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al., with the teachings of Meta et al., for the purpose of ease of visual verification of measurements of the apparatus.

Regarding computer program product of claim 19, Saito et al. and Meta et al. disclose(s) the computer program product of claim 17.
Regarding computer program product of claim 19, Saito et al. and Meta et al. further disclose(s): wherein the format of the first representation includes one of a decimal format and a fractional format (paragraph 11 in Saito et al.).

Regarding computer program product of claim 20, Saito et al. and Met et al. disclose(s) the computer program product of claim 17.
Regarding computer program product of claim 20, Saito et al. and Meta et al. further disclose(s): Saito et al. further disclose(s): wherein the first format has metric units and the second format has U.S. units (paragraph 11 in Saito et al.).


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. and Meta et al. further in view of Fass et al. (US 4,642,899).
Regarding claim 9, Saito et al. and Meta et al. disclose(s) the apparatus of claim 1.
Regarding claim 9, Saito et al. and Meta et al. fails to disclos(es): wherein the display includes a variance indicator.
However, Fass et al. teach(es) an apparatus (Fig. 1) including wherein the display includes a variance indicator (18 in Fig. 4 and column 2, lines 55-65). Utilizing an adjustment of accuracy when measuring between two systems of measurement provides for increased accuracy (column 2, lines 55-65).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al. and Meta et al. with the teachings of Fass et al., for the purpose of increasing accuracy in measurement of the apparatus.

Claims 10-12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. and Meta et al. in view of Freidin (US 2006/0162178 A1).

Regarding claim 10, Saito et al. and Meta et al. disclose(s) the apparatus of claim 1.
Regarding claim 10, Saito et al. and Meta et al. fails to disclos(es): an electronics package configured to provide data representative of the first representation and the second representation to an external display module.
However, Freidin teach(es) an apparatus (Fig. 1) including an electronics package configured to provide data representative of the first representation and the second representation to an external display module (Fig. 3).  Utilizing an external display allows for ease of remote accessibility of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al. and Meta et al., with the teachings of Freidin, for the purpose of facilitating remote accessibility of the apparatus.


Regarding claim 11, Saito et al. and Meta et al. and Freidin disclose(s) the apparatus of claim 10.
Regarding claim 11, Saito et al. and Meta et al. and Freidin fails to disclos(es): wherein a hardwire connection provides the data from the electronics package to the external display module.
However, Freidin further teach(es) an apparatus (Fig. 1) including wherein a hardwire connection provides the data from the electronics package to the external display module (Fig. 1).  Utilizing a hardwire connection allows for ease of remote accessibility of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al. and Meta et al. and Freidin, with the further teachings of Freidin, for the purpose of facilitating remote accessibility of the apparatus.


Regarding claim 12, Saito et al. and Meta et al. and Freidin disclose(s) the apparatus of claim 10.
Regarding claim 12, Saito et al. and Meta et al. and Freidin fails to disclos(es): wherein a wireless connection provides the data from the electronics package to the external display module. Utilizing a wireless connection allows for ease of remote accessibility of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al. and Meta et al. and Freidin, with the further teachings of Freidin, for the purpose of facilitating remote accessibility of the apparatus.

Regarding computer program product of claim 18, Saito et al. and Meta et al. disclose(s) the computer program product of claim 17.
Regarding computer program product of claim 18, Saito et al. and Meta et al. fail to further disclose(s): further operable to cause the data processing apparatus to perform operations comprising: providing data that represents the first representation and the second representation to an external display module.
However, Freidin teach(es) a computer program product (Fig. 3) including further operable to cause the data processing apparatus to perform operations comprising: providing data that represents the first representation and the second representation to an external display module (Fig. 3).  Utilizing an external display allows for ease of remote accessibility of the data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al. and Meta et al., with the teachings of Freidin, for the purpose of facilitating remote accessibility of the data.


Claims 13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. in view of Stockman (US 7,619,420 B2).

With respect to independent method claim 13, Saito et al. disclose(s): a method (paragraph 11) comprising simultaneously displaying on a display of a caliper, a first representation and a second Saito et al teaches displaying on a display of a caliper a first representation and a second representation of measurements  [11 in Fig. 1 and paragraph 11], but do(es) not appear to teach simultaneously displaying on a display a first and a second representation.  However, this functionality is taught in Stockman as explained below).
With respect to method Claim 13, Saito et al. fail(s) to disclose the following italicized portion of Claim 13:  simultaneously displaying on a display a first and a second representation.  
However, Stockman teach(es) a method (column 2, lines 11-13) including simultaneously displaying on a display a first and a second representation (102 and 104 in Fig. 1 and column 2, lines 63-65).  Utilizing a simultaneous display allows for increased awareness of a measurement of the apparatus.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al., with the teachings of Stockman, for the purpose of ease of visual verification of measurements of the apparatus.

Regarding method claim 15, Saito et al. and Stockman disclose(s) the method claim 13.
Regarding method claim 15, Saito et al. and Stockman further disclose(s): wherein the format of the first representation includes one of a decimal format and a fractional format (paragraph 11 in Saito et al.).

Regarding method claim 16, Saito et al. and Stockman disclose(s) the method claim 13.
Regarding method claim 16, Saito et al. and Stockman further disclose(s): further disclose(s): wherein the first format has metric units and the second format has U.S. units (paragraph 11 in Saito et al.)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. and Stockman further in view of Freidin.

Regarding method claim 14, Saito et al. and Stockman disclose(s) the method claim 13.
Regarding method claim 14, Saito et al. and Stockman fail to further disclose(s): providing data that represents the first representation and the second 20 representation to an external display module.
However, Freidin teach(es) a method (Fig. 3) including providing data that represents the first representation and the second 20 representation to an external display module (Fig. 3).  Utilizing an external display allows for ease of remote accessibility of the data.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Saito et al. and Stockman, with the teachings of Freidin, for the purpose of facilitating remote accessibility of the data.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 13 and 16 of U.S. Patent No. 10,054,417 B2 (Stockman) in view of U.S. Patent No. 7,619,420 B2 (Stockman) Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 13 and 17 of the current application are broader claims than Claims 1, 13 and 16 of U.S. Patent No. 10,054,417 B2 in view of U.S. Patent No. 7,619,420 by deleting the button and toggling features.

Claims  1, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11 and 14 of U.S. Patent No. 9,316,474 B2 (Stockman).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims  1, 13 and 17 of the current application are broader claims than Claims 1, 11 and 14 of U.S. Patent No. 9,316,474 B2 by deleting the button and toggling features.

Claims 1, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 13 and 17 of U.S. Patent No. 8,296,965 B2 (Stockman).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 13 and 17and 19 of the current application are broader claims than Claims 1, 13 and 17 of U.S. Patent No. 8,296,965 B2 by deleting displaying an approximate difference between a first and second representation of measurements.

Claims  1, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 13, 15-17 and 19-20 of U.S. Patent No. 8,037,616 B2 (Stockman).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 13 and 17 of the current application are broader claims than Claims 1, 13, 15-17 and 19-20 of U.S. Patent No. 8,037,616 B2 by deleting a variance indicator feature.

Claims  1, 13 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 15, 17-19 and 21-22 of U.S. Patent No. 7,765,712 B2 (Stockman).  Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 13 and 17 of the current application are broader claims than Claims 1, 15, 17-19 and 21-22 of U.S. Patent No. 7,765,712 B2 by deleting a variance indicator feature.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
	Heger et al. (US 5,956,260) relates to simultaneous displays of metric and english units (Fig. 1A).
	Johnston, Sr. (US 4,228,516) relates to simultaneous displays of metric and english units (column 4, lines 31-45).
	Ueki (US 5,875,557) relates to simultaneous displays of metric and english units (column 3, lines 23-26).
	Ferris (US 776,897) relates to simultaneous displays of metric and english units (page 1, lines 38-43).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.         
                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TC/
13 January 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861